DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on September 27, 2021. The application contains claims 1-26: 
Claims 4-7, 11-14, and 18-20 were previously cancelled
Claims 1, 8, and 15 are amended
Claims 1-3, 8-10, 15-17, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on September 27, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Sachdeva et al. (US 10169678 B1) in light of the new limitations introduced with the amendments are addressed with new prior art. Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zlotnick et al. (US 20190172581 A1), in view of Chefd'hotel et al. (US 20170169567 A1), and in further view of GHATAGE et al. (US 20180373711 A1).

With regard to claim 1,
Zlotnick teaches
a method for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models (Abstract; Fig. 1; [0086]; [0118]: extract risk classification information from a patient’s medical information comprising medical images and medical records, where risks classification information corresponds to “decision-relevant information”, a patient’s medical information corresponds to “a data record” which comprises “unstructured data”, e.g., medical images and medical records, and utilize the classified medical images as training data to train a machine learning system), the method comprising: 
receiving, at a decision analysis system comprising at least one processor, one or more memories and a network interface, a record data object (Fig. 1; [0086]: receive a patient’s medical information at the medical image classification system 100 and 130, wherein a patient’s medical information corresponds to “a record data object” and system 100 and 130 correspond to “a decision analysis system”. [0140]: processor and memory. Fig. 2A; [0090]: webpage and web application indicate “a network interface”); 
automatically extracting, by the decision analysis system and from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data (Fig. 1; [0086]; [0047]; [0075]: extract medical images from a patient’s medical information, including automatically extracting lesions from medical images and placing each lesion in a separate image file, wherein the separate image files of lesions correspond to “a plurality of record images”, which are “unstructured data” included in the patient’s medical images, i.e., “a record image set”); 
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 2D; [0103]: 202 user interface, montage stack 204 corresponds to “the record image set” with each image in the stack corresponding to “a record image”, the area displaying the montage stack corresponds to “a viewing pane”, classification A-C 220-224 correspond to “a plurality of selectable elements” that can be selected by a user, and the area displaying classification A-C 220-224 corresponds to “an evaluating pane”, and as illustrated in Fig. 2D, the user interface “simultaneously” displays all the aforementioned UI elements); 
receiving, by the decision analysis system, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface, and (c) the user action set is provided to the decision analysis system by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 2D; [0103]: a reviewing user selects a medical image from the montage and drags the selected medical image for inclusion in a selected classification, e.g., A, B, or C. This association of the image to a specific classification established via user interactions on the user interface is included in the training data to train the machine learning system as discussed above); 
correlating, by the decision analysis system, one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set (Fig. 2D; [0103]; [0056]: correlate a round shaped lesion visible in a selected image with a classification selected by the user, wherein a shape of a lesion being round corresponds to “one or more relevant features” and a classification selected by the user corresponds to “at least one of the plurality of selectable elements”); and 
generating, by the decision analysis system and based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements, the training data set for training the one or more machine learning models ([0118]: utilize the classified medical images as training data to train a machine learning system).
Zlotnick does not teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
(b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion.
Chefd'hotel teaches
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 8; [0082]: user interface 800, a cell 884 corresponds to “a record image”, a viewing pane 883, a context menu 886 corresponds to “an evaluating pane” containing a plurality of selectable elements that are selectable by a user, cell 884 comprises a first and a second selectable portion shown as locators 885);
receiving, by the decision analysis system, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface, and (c) the user action set is provided to the decision analysis system by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 8; [0082]: a trained operator selects a portion of the cell and selects a label for the portion. This association of different portions of the cell to different labels established via user interactions on the user interface is included in the training data to train the machine learning system via the initiate training button 882); 
correlating, by the decision analysis system, one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set (Fig. 8; [0082]; [0036]; [0013]: correlate different portions of the cell image with different labels according to specific fluorescent dye of each tissue structure, wherein specific fluorescent dye corresponds to “one or more relevant features”, and labels correspond to “selectable elements selected by the user”); and 
generating, by the decision analysis system and based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements, the training data set for training the one or more machine learning models (Fig. 8; [0082]: the initiate training button 882 generates training data set for training a machine learning system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick to incorporate the teachings of Chefd'hotel to allow different portions of an image to be annotated by a user separately. Doing so would provide more detailed and accurate feature labels for each image to ensure the accuracy of the training data and therefore increase the accuracy of the machine learning system more precisely identifying particular features in images.
Zlotnick and Chefd'hotel do not explicitly teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
GHATAGE teaches
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the visible part of the record image is a portion of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 12; [0055]: UI 160 corresponds to “user interface”, source image portion 1202 corresponds to “record image”, the left hand side (LHS) of the UI 160 corresponds to “viewing pane”, extracted data portion 1204 corresponds to “selectable elements”, the right hand side (RHS) of the UI 160 corresponds to “evaluating pane”, and as indicated by the page number tab 1206 that page 1 of 366 pages is displayed, hence, “the visible part … is a portion of the record image”. [0027], lines 10-18; Fig. 14A; [0057]: the loan amount $499,000.00 visible on the left hand side corresponds to "a first selectable portion" because, if the user interface fails to display the source of the extracted data in the image portion when the user selects a data field pertaining to loan amount at 1404, the user may locate it in the image portion and click on it to train the field classifiers to correlate data field 1404 with the user input. By a similar rationale, any of the data fields on the right hand side of Fig. 14B, e.g., 1456, 1458, etc., corresponds to “a second selectable portion”);
correlating, by the decision analysis system, one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set ([0027], lines 10-18; Fig. 14A; [0057]: if the user interface fails to display the source of the extracted data in the image portion when the user selects a data field pertaining to loan amount at 1404, the user may locate the loan amount $499,000.00 in the image portion and click on it to train the field classifiers to correlate data field 1404 with the user input providing the position of the field);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick and Chefd'hotel to incorporate the teachings of GHATAGE to display a portion of the record image rendered in the viewing pane. Doing so would afford the functionality of focusing on the part of the record image that is of interest for better visibility and analyses by a user.

With regard to claim 2,
	As discussed regarding claim 1, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Zlotnick further teaches
the method of claim 1, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content (a medical image may have annotations incorporated into its image file to associate any added information with the medical image, and the added information may be notes or assessments which are “human-readable, natural language content”, [0069]; [0048]).

With regard to claim 3,
	As discussed regarding claim 2, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Zlotnick further teaches
the method of claim 2, wherein the record image set further comprises a set of extracted character information associated with the document (the added information, e.g., assessments, included in the document is a set of character that is extracted from the document and analyzed by natural language processing to assist in classifications, [0069]; [0048]).

With regard to claim 8,
Zlotnick teaches
an apparatus for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models (Abstract; Fig. 1; [0086]; [0118]: extract risk classification information from a patient’s medical information comprising medical images and medical records, where risks classification information corresponds to “decision-relevant information”, a patient’s medical information corresponds to “a data record” which comprises “unstructured data”, e.g., medical images and medical records, and utilize the classified medical images as training data to train a machine learning system), the apparatus comprising at least one processor and at least one memory comprising computer program code ([0140]: processor and memory), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
receive a record data object (Fig. 1; [0086]: receive a patient’s medical information at the medical image classification system 100 and 130, wherein a patient’s medical information corresponds to “a record data object”); 
automatically extract, from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data (Fig. 1; [0086]; [0047]; [0075]: extract medical images from a patient’s medical information, including automatically extracting lesions from medical images and placing each lesion in a separate image file, wherein the separate image files of lesions correspond to “a plurality of record images”, which are “unstructured data” included in the patient’s medical images, i.e., “a record image set”); 
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 2D; [0103]: 202 user interface, montage stack 204 corresponds to “the record image set” with each image in the stack corresponding to “a record image”, the area displaying the montage stack corresponds to “a viewing pane”, classification A-C 220-224 correspond to “a plurality of selectable elements” that can be selected by a user, and the area displaying classification A-C 220-224 corresponds to “an evaluating pane”, and as illustrated in Fig. 2D, the user interface “simultaneously” displays all the aforementioned UI elements); 
receive, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface, and c) the user action set is provided to the apparatus by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 2D; [0103]: a reviewing user selects a medical image from the montage and drags the selected medical image for inclusion in a selected classification, e.g., A, B, or C. This association of the image to a specific classification established via user interactions on the user interface is included in the training data to train the machine learning system as discussed above); 
correlate one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set (Fig. 2D; [0103]; [0056]: correlate a round shaped lesion visible in a selected image with a classification selected by the user, wherein a shape of a lesion being round corresponds to “one or more relevant features” and a classification selected by the user corresponds to “at least one of the plurality of selectable elements”); and 
generate, based at least in part on the one or more relevant features and the at least one of the plurality of selectable element, the training data set for training the one or more machine learning models ([0118]: utilize the classified medical images as training data to train a machine learning system).
Zlotnick does not teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,

Chefd'hotel teaches
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 8; [0082]: user interface 800, a cell 884 corresponds to “a record image”, a viewing pane 883, a context menu 886 corresponds to “an evaluating pane” containing a plurality of selectable elements that are selectable by a user, cell 884 comprises a first and a second selectable portion shown as locators 885);
receive, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface, and c) the user action set is provided to the apparatus by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 8; [0082]: a trained operator selects a portion of the cell and selects a label for the portion. This association of different portions of the cell to different labels established via user interactions on the user interface is included in the training data to train the machine learning system via the initiate training button 882); 
correlate one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set (Fig. 8; [0082]; [0036]; [0013]: correlate different portions of the cell image with different labels according to specific fluorescent dye of each tissue structure, wherein specific fluorescent dye corresponds to “one or more relevant features”, and labels correspond to “selectable elements selected by the user”); and 
generate, based at least in part on the one or more relevant features and the at least one of the plurality of selectable element, the training data set for training the one or more machine learning models (Fig. 8; [0082]: the initiate training button 882 generates training data set for training a machine learning system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick to incorporate the teachings of Chefd'hotel to allow different portions of an image to be annotated by a user separately. Doing so would provide more detailed and accurate feature labels for each image to ensure the accuracy of the training data and therefore increase the accuracy of the machine learning system more precisely identifying particular features in images.
Zlotnick and Chefd'hotel do not explicitly teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
GHATAGE teaches
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the visible part of the record image is a portion of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 12; [0055]: UI 160 corresponds to “user interface”, source image portion 1202 corresponds to “record image”, the left hand side (LHS) of the UI 160 corresponds to “viewing pane”, extracted data portion 1204 corresponds to “selectable elements”, the right hand side (RHS) of the UI 160 corresponds to “evaluating pane”, and as indicated by the page number tab 1206 that page 1 of 366 pages is displayed, hence, “the visible part … is a portion of the record image”. [0027], lines 10-18; Fig. 14A; [0057]: the loan amount $499,000.00 visible on the left hand side corresponds to "a first selectable portion" because, if the user interface fails to display the source of the extracted data in the image portion when the user selects a data field pertaining to loan amount at 1404, the user may locate it in the image portion and click on it to train the field classifiers to correlate data field 1404 with the user input. By a similar rationale, any of the data fields on the right hand side of Fig. 14B, e.g., 1456, 1458, etc., corresponds to “a second selectable portion”);
correlate one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set ([0027], lines 10-18; Fig. 14A; [0057]: if the user interface fails to display the source of the extracted data in the image portion when the user selects a data field pertaining to loan amount at 1404, the user may locate the loan amount $499,000.00 in the image portion and click on it to train the field classifiers to correlate data field 1404 with the user input providing the position of the field);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick and Chefd'hotel to incorporate the teachings of GHATAGE to display a portion of the record image rendered in the viewing pane. Doing so would afford the functionality of focusing on the part of the record image that is of interest for better visibility and analyses by a user.

With regard to claim 9,
	As discussed regarding claim 8, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Zlotnick further teaches
the apparatus of claim 8, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content (a medical image may have annotations incorporated into its image file to associate any added information with the medical image, and the added information may be notes or assessments which are “human-readable, natural language content”, [0069]; [0048]).

With regard to claim 10,
	As discussed regarding claim 9, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Zlotnick further teaches 
the apparatus of claim 9, wherein the record image set further comprises a set of extracted character information associated with the document (the added information, e.g., assessments, included in the document is a set of character that is extracted from the document and analyzed by natural language processing to assist in classifications, [0069]; [0048]).

With regard to claim 15,
Zlotnick teaches
an computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to: 
receive, a record data object (Fig. 1; [0086]: receive a patient’s medical information at the medical image classification system 100 and 130, wherein a patient’s medical information corresponds to “a record data object”); 
automatically extract, from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data (Fig. 1; [0086]; [0047]; [0075]: extract medical images from a patient’s medical information, including automatically extracting lesions from medical images and placing each lesion in a separate image file, wherein the separate image files of lesions correspond to “a plurality of record images”, which are “unstructured data” included in the patient’s medical images, i.e., “a record image set”); 
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 2D; [0103]: 202 user interface, montage stack 204 corresponds to “the record image set” with each image in the stack corresponding to “a record image”, the area displaying the montage stack corresponds to “a viewing pane”, classification A-C 220-224 correspond to “a plurality of selectable elements” that can be selected by a user, and the area displaying classification A-C 220-224 corresponds to “an evaluating pane”, and as illustrated in Fig. 2D, the user interface “simultaneously” displays all the aforementioned UI elements); 
receive, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface, and (c) the user action set is provided responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 2D; [0103]: a reviewing user selects a medical image from the montage and drags the selected medical image for inclusion in a selected classification, e.g., A, B, or C. This association of the image to a specific classification established via user interactions on the user interface is included in the training data to train the machine learning system as discussed above); 
correlate one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set (Fig. 2D; [0103]; [0056]: correlate a round shaped lesion visible in a selected image with a classification selected by the user, wherein a shape of a lesion being round corresponds to “one or more relevant features” and a classification selected by the user corresponds to “at least one of the plurality of selectable elements”); and 
generate, based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements a training data set for training one or more machine learning models ([0118]: utilize the classified medical images as training data to train a machine learning system).
Zlotnick does not teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
 (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion.
Chefd'hotel teaches
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 8; [0082]: user interface 800, a cell 884 corresponds to “a record image”, a viewing pane 883, a context menu 886 corresponds to “an evaluating pane” containing a plurality of selectable elements that are selectable by a user, cell 884 comprises a first and a second selectable portion shown as locators 885);
receive, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface, and (c) the user action set is provided responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface (Fig. 8; [0082]: a trained operator selects a portion of the cell and selects a label for the portion. This association of different portions of the cell to different labels established via user interactions on the user interface is included in the training data to train the machine learning system via the initiate training button 882); 
correlate one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set (Fig. 8; [0082]; [0036]; [0013]: correlate different portions of the cell image with different labels according to specific fluorescent dye of each tissue structure, wherein specific fluorescent dye corresponds to “one or more relevant features”, and labels correspond to “selectable elements selected by the user”); and 
generate, based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements a training data set for training one or more machine learning models (Fig. 8; [0082]: the initiate training button 882 generates training data set for training a machine learning system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick to incorporate the teachings of Chefd'hotel to allow different portions of an image to be annotated by a user separately. Doing so would provide more detailed and accurate feature labels for each image to ensure the accuracy of the training data and therefore increase the accuracy of the machine learning system more precisely identifying particular features in images.
Zlotnick and Chefd'hotel do not explicitly teach
wherein the visible part of the record image is a portion of the record image rendered in the viewing pane,
GHATAGE teaches
provide, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the visible part of the record image is a portion of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user (Fig. 12; [0055]: UI 160 corresponds to “user interface”, source image portion 1202 corresponds to “record image”, the left hand side (LHS) of the UI 160 corresponds to “viewing pane”, extracted data portion 1204 corresponds to “selectable elements”, the right hand side (RHS) of the UI 160 corresponds to “evaluating pane”, and as indicated by the page number tab 1206 that page 1 of 366 pages is displayed, hence, “the visible part … is a portion of the record image”. [0027], lines 10-18; Fig. 14A; [0057]: the loan amount $499,000.00 visible on the left hand side corresponds to "a first selectable portion" because, if the user interface fails to display the source of the extracted data in the image portion when the user selects a data field pertaining to loan amount at 1404, the user may locate it in the image portion and click on it to train the field classifiers to correlate data field 1404 with the user input. By a similar rationale, any of the data fields on the right hand side of Fig. 14B, e.g., 1456, 1458, etc., corresponds to “a second selectable portion”);
correlate one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set ([0027], lines 10-18; Fig. 14A; [0057]: if the user interface fails to display the source of the extracted data in the image portion when the user selects a data field pertaining to loan amount at 1404, the user may locate the loan amount $499,000.00 in the image portion and click on it to train the field classifiers to correlate data field 1404 with the user input providing the position of the field);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlotnick and Chefd'hotel to incorporate the teachings of GHATAGE to display a portion of the record image rendered in the viewing pane. Doing so would afford the functionality of focusing on the part of the record image that is of interest for better visibility and analyses by a user.

With regard to claim 16,
	As discussed regarding claim 15, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Zlotnick further teaches
the computer program product of claim 15, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content (a medical image may have annotations incorporated into its image file to associate any added information with the medical image, and the added information may be notes or assessments which are “human-readable, natural language content”, [0069]; [0048]).

With regard to claim 17,
	As discussed regarding claim 16, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Zlotnick further teaches
the computer program product of claim 16, wherein the record image set further comprises a set of extracted character information associated with the document (the added information, e.g., assessments, included in the document is a set of character that is extracted from the document and analyzed by natural language processing to assist in classifications, [0069]; [0048]).

With regard to claim 21,
	As discussed regarding claim 1, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Chefd'hotel further teaches
the method of claim 1, wherein the indication that the first selectable portion of the record image was selected by the user corresponds with one or more of a mouse click or mouse hover operation (Fig. 8; [0082]: use a cursor such as a mouse pointer to select the membrane to add a locator – mouse click).  

With regard to claim 22,
	As discussed regarding claim 1, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Chefd'hotel further teaches
the method of claim 1, wherein the indication that at least one of the plurality of selectable elements was selected by the user corresponds with one or more of a text selection or checkbox status modification (Fig. 8; [0082]: see the checkbox included in context menu 886).  

With regard to claim 23,
	As discussed regarding claim 8, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Chefd'hotel further teaches
the apparatus of claim 8, wherein the indication that the first selectable portion of the record image was selected by the user corresponds with one or more of a mouse click or mouse hover operation (Fig. 8; [0082]: use a cursor such as a mouse pointer to select the membrane to add a locator – mouse click).  

With regard to claim 24,
	As discussed regarding claim 8, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Chefd'hotel further teaches
the apparatus of claim 8, wherein the indication that at least one of the plurality of selectable elements was selected by the user corresponds with one or more of a text selection or checkbox status modification (Fig. 8; [0082]: see the checkbox included in context menu 886).  

With regard to claim 25,
	As discussed regarding claim 15, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Chefd'hotel further teaches
the computer program product of claim 15, wherein the indication that the first selectable portion of the record image was selected by the user corresponds with one or more of a mouse click or mouse hover operation (Fig. 8; [0082]: use a cursor such as a mouse pointer to select the membrane to add a locator – mouse click).  

With regard to claim 26,
	As discussed regarding claim 15, Zlotnick and Chefd'hotel and GHATAGE teach all the limitations.
Chefd'hotel further teaches
the computer program product of claim 15, wherein the indication that at least one of the plurality of selectable elements was selected by the user corresponds with one or more of a text selection or checkbox status modification (Fig. 8; [0082]: see the checkbox included in context menu 886).  

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168            

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168